Citation Nr: 0929616	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  09-04 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether a January 6, 1977 rating decision involved clear and 
unmistakable error (CUE) in evaluating residuals of fracture, 
7th cervical vertebra with narrowing of the internal joint 
space between the 5th and 6th cervical vertebra with 
traumatic arthritis, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and daughter
ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to June 
1946, and from August 1949 to January 1950.  He died in 
January 2008, and the appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2008 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico.  

In June 2009, the appellant and her daughter testified during 
a Board hearing before the undersigned Veterans Law Judge at 
the RO.  A transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An unappealed decision, dated January 6, 1977, awarded a 
50 percent rating for residuals of fracture, 7th cervical 
vertebra with narrowing of the internal joint space between 
the 5th and 6th cervical vertebra with traumatic arthritis.

2.  The record does not establish that any of the correct 
facts, as they were known at the time, were not before the RO 
on January 6, 1977, or that the RO incorrectly applied the 
statutory or regulatory provisions at the time such that the 
outcome of the claim would have been manifestly different but 
for the error.


CONCLUSION OF LAW

The January 6, 1977, decision awarding a 50 percent rating 
for residuals of fracture, 7th cervical vertebra with 
narrowing of the internal joint space between the 5th and 6th 
cervical vertebra with traumatic arthritis was not clearly 
and unmistakably erroneous, for accrued benefits purposes, 
and is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.105(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the 
United States Court of Appeals for Veterans Claims (the 
Court), is not applicable to claims alleging clear and 
unmistakable error.  Livesay v. Principi, 15 Vet. App. 165 
(2001); see also Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (holding that the VCAA does not affect matters on 
appeal when the issue is limited to statutory 
interpretation).

Accrued Benefits Claims

VA law provides that where death occurred on or after 
December 1, 1962, periodic monetary benefits (other than 
insurance and servicemembers' indemnity) authorized under 
laws administered by VA, to which a payee was entitled at his 
or her death under existing ratings or decisions or those 
based on evidence in the file at date of death, and due and 
unpaid will, upon the death of such person, be paid as 
defined by regulation.  See 38 U.S.C.A. § 5121 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.1000(a) (2008).

A claim for VA benefits pending on the date of death means a 
claim filed with VA that had not been finally adjudicated by 
VA on or before the date of death.  Such a claim includes a 
deceased beneficiary's claim to reopen a finally disallowed 
claim based upon new and material evidence or a deceased 
beneficiary's claim of clear and unmistakable error in a 
prior rating or decision.  Any new and material evidence must 
have been in VA's possession on or before the date of the 
beneficiary's death.  38 C.F.R. § 3.1000(d)(5).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that an accrued benefits claim is 
derivative of the Veteran's claim and that an accrued 
benefits claimant cannot be entitled to a greater benefit 
than the Veteran would have received had he lived.  See 
Zevalkink v. Brown, 6 Vet. App. 483, 489-90 (1994), aff'd, 
102 F.3d 1236 (Fed. Cir. 1996), cert. denied, 117 S. Ct. 2478 
(1997) (holding that "the substance of the survivor's claim 
is purely derivative from any benefit to which the veteran 
might have been 'entitled' at his death [and gives the 
survivor] the right to stand in the shoes of the veteran and 
pursue his claim after his death.").

VA records show that a July 1946 rating decision established 
service connection for residuals of a fracture, seventh 
cervical vertebra, from June 6, 1946.  In March 1976, the VA 
received a letter from a Member of Congress notifying VA of 
the Veteran's desire to have his rating for this service-
connected disability increased, and the Veteran submitted a 
signed statement to the same effect in October 1976.  

A January 6, 1977 rating decision, under the provisions of 
former Diagnostic Code 5285, increased from 30 percent to 50 
percent the Veteran's disability rating for his service-
connected residuals of fracture of the 7th cervical vertebra 
with narrowing of the intervertebral joint spaces between the 
5th and 6th cervical vertebra and traumatic arthritis, 
effective March 10, 1976.  The rating board said that the 
increase was based on resolution of reasonable doubt in favor 
of the Veteran.  While the Veteran did not appeal the January 
1977 rating action, he did file another claim for an 
increased rating in May 1977.  Subsequently, the RO denied 
claims to increase the 50 percent rating for his neck 
disability in July 1977, November 1977, January 1980, 
February 1987, December 1990, and July 1995.

In a May 2003 rating decision, the RO increased from 50 
percent to 60 percent the disability rating for the Veteran's 
residuals of a fracture, 7th cervical vertebra with narrowing 
of the internal joint space between the 5th and 6th cervical 
vertebra with traumatic arthritis and degenerative disc 
disease with spinal canal stenosis, effective January 2, 
2001.  In a June 2003 rating decision, the RO granted the 
Veteran entitlement to a total disability rating based upon 
individual unemployability (TDIU), effective also on January 
2, 2001.  On January 16, 2008, the RO received a letter from 
the Veteran's representative submitting a claim for clear and 
unmistakable error (CUE) in the January 6, 1977 rating 
decision which increased from 30 percent to 50 percent the 
Veteran's disability rating for his service-connected 
cervical spine disability.  The representative argued that if 
the Veteran had been properly rated in 1977 at 60 percent he 
would have been eligible for TDIU then.  Records show that 
subsequently, on January [redacted], 2008, the Veteran died.  The 
appellant's application for VA benefits was received on 
February 27, 2008.  The Board finds that a claim for accrued 
benefits was timely filed.

CUE Claim - Laws and Regulations

A previous RO determination that was final and binding will 
be accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  See 38 C.F.R. § 3.105(a) (2008).  The essence of 
a claim of CUE is that it is a collateral attack on an 
otherwise final rating decision by a VA Regional Office.  
Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994).  As 
such, there is a presumption of validity which attaches to 
that final decision, and when such a decision is collaterally 
attacked, the presumption becomes even stronger.  See Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993).  Therefore, a claimant who 
seeks to obtain retroactive benefits based on CUE has a much 
heavier burden than that placed upon a claimant who seeks to 
establish prospective entitlement to VA benefits.  See Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991); see also Berger v. 
Brown, 10 Vet. App. 166, 169 (1997) (recognizing a claimant's 
"extra-heavy burden" of persuasion before the Court in a 
claim of CUE).

In asserting a claim of CUE, the claimant must show that: (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made;" and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 
Vet. App. 310, 313-314 (1992) (en banc).

The Court has further elaborated that CUE is a very specific 
and rare kind of error of fact or law that compels the 
conclusion, without doubt, that but for the error, the result 
would have been manifestly different.  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  Final decisions are accorded a 
presumption of validity, and to simply claim CUE on the basis 
that a previous adjudication had improperly weighed and 
evaluated evidence can never rise to the stringent definition 
of CUE.  Luallen v. Brown, 8 Vet. App. 92, 94 (1996); Fugo, 6 
Vet. App. at 44 (citing Russell, 3 Vet. App. at 314).  
Similarly, broad brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any 
other general, nonspecific claim of error cannot constitute a 
valid claim of clear and unmistakable error.  Id.  
Additionally, the Court held that VA's breach of its duty to 
assist cannot form a basis for a claim of clear and 
unmistakable error.  Caffrey v. Brown, 6 Vet. App. 377, 382 
(1994).

VA regulations for rating the spine, effective at the time of 
the January 1977 rating decision, included the following 
provisions: 

528
5
Vertebra, fracture of, residuals:

With cord involvement, bedridden, or requiring long 
leg braces
100

Consider special monthly compensation; with lesser 
involvements rate for limited motion, nerve paralysis.

Without cord involvement; abnormal mobility 
requiring neck brace (jury mast)
60

In other cases rate in accordance with definite limited 
motion or muscle spasm, adding 10 percent for 
demonstrable deformity of vertebral body.
Note: Both under ankylosis and limited motion, ratings should 
not be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment
38 C.F.R. § 4.71a, Diagnostic Code 5285 (1976).

528
6
Spine, complete bony fixation (ankylosis) of:

Unfavorable angle, with marked deformity and 
involvement of major joints (Marie-Strumpell type) or 
without other joint involvement (Bechterew type)
10
0

Favorable angle

38 C.F.R. § 4.71a, Diagnostic Code 5286 (1976).

528
7
Spine, ankylosis of, cervical:

Unfavorab
le
40

Favorable
30
38 C.F.R. § 4.71a, Diagnostic Code 5287 (1976).

529
0
Spine, limitation of motion of, cervical:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5290 (1976).

529
3
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased 
disc, little intermittent relief
6
0

Severe; recurring attacks, with intermittent relief
4
0

Moderate; recurring attacks
2
0

Mild
1
0

Postoperative, cured
0
38 C.F.R. § 4.71a, Diagnostic Code 5293 (1976).

Factual Background and Analysis

In a July 1946 rating action, the Veteran was granted service 
connection for residuals of a fracture, seventh cervical 
vertebra and awarded a noncompensable (0 percent) rating from 
June 6, 1946.  In a September 1947 rating decision, the 
noncompensable rating was increased to 10 percent for 
limitation of motion of the cervical spine, residuals of 
compression fracture of the 7th cervical vertebra, effective 
June 6, 1946, under Diagnostic Code 5290.  In a May 1950 
rating action, the Veteran's rating for residuals of fracture 
of the 7th cervical vertebra with narrowing of the 
intervertebral joint space between the 5th and 6th cervical 
vertebra was increased under the provisions of Diagnostic 
Code 5290: he received a temporary 100 percent rating for 
several weeks in April 1950, and then a 30 percent rating 
from April 23, 1950.  In March 1976 and October 1976 filings, 
the Veteran filed a claim for an increased rating.

In this case, it is claimed by and on behalf of the Veteran's 
spouse that the award of a 50 percent disability rating in 
January 1977 constituted clear and unmistakable error because 
the RO rated the Veteran under Diagnostic Code 5285, which 
did not have a 50 percent disability rating listed, but 
listed only 60 percent and 100 percent disability ratings.  

VA outpatient treatment records dated from November 1974 to 
December 1974 showed that the Veteran complained of pain, 
stiffness, and limitation of motion of the neck, worse in the 
morning after waking up.  Examination showed moderate 
tenderness over the sixth and seventh cervical vertebrae.  
Range of motion of the neck was all limited for about 40 
percent.  It also was noted that the Veteran stopped working 
because of increased symptoms after a motor vehicle accident 
in September 1974 in which he reinjured his neck, was 
hospitalized for two days, and was discharged wearing a neck 
collar and taking analgesics.  X-ray studies of the neck 
revealed mild arthritis and loss of normal curve with slight 
reversal of the distal region, no evidence of fracture or 
narrowing of height of any vertebral bodies.  Subsequently 
the Veteran underwent a period of daily physical therapy for 
two weeks including cervical traction.  

A signed statement from Dr. A.L.G. received in January 1975 
indicated that he had treated the Veteran in November 1974 
for neck pain after a recent motor vehicle accident and that 
the neck pain did not radiate and was limited to the right 
side of the neck.  He noted that X-ray studies showed marked 
changes at C5-6 and that a painful area around C6 was 
injected to the Veteran's relief.  Dr. A.L.G. noted slow 
improvement and no pain evident at the last visit, except 
with quick neck movement.

The Veteran underwent a VA examination in February 1975.  The 
Veteran complained of constant pain in the cervical spine 
since his recent traffic accident.  Palpation of the neck 
produced definite moderately severe pain at the C5-6 level 
associated with marked paravertebral muscle spasm.  Flexion 
was to 45 degrees, extension was to 40 degrees, right and 
left lateral flexion was to 20 degrees, and rotation to 45 
degrees.  Lateral flexion and rotation movements were the 
most painful.  No neurological deficits were noted.  X-ray 
studies showed a reversal of normal cervical lordosis.  
Impression was marked arthritis of the cervical spine with 
severe paravertebral muscle spasm.

April 1975 correspondence from Dr. J.P.R. to the Texas 
Rehabilitation Commission noted the Veteran's September 1974 
motor vehicle accident during which he reinjured his neck.  
Since the accident, the Veteran was unable to drive a truck 
and his main symptom was pain on motion, which was mostly 
constant.  He also had a burning pain after activity and a 
constant dull ache at the base of the skull.  Dr. J.P.R. 
noted limitation of motion in all planes about the neck with 
pain at the limits of motion.  Neurological examination 
regarding the upper extremities was negative.  X-ray studies 
revealed a definite arthrosis involving C3, C4, and C5.  Use 
of the arms, hands, and lifting was definitely impaired and 
Dr. J.P.R. opined that the Veteran's neck disorder precluded 
his driving for a living.  In an April 1975 medical 
examination of the Veteran, apparently for the Social 
Security Administration (SSA), Dr. A.L.G. also recommended 
that the Veteran no longer drive for a living due to his neck 
disorder.  

A November 1975 VA medical record noted that the Veteran 
complained of stiffness and aching pain in the neck and that 
he wore a neck brace.  He wanted to alleviate the pain which 
radiated to both shoulders.  He was prescribed pain 
medication and a liniment.

The Veteran underwent a VA examination in December 1975.  It 
was noted that the Veteran used a neck collar almost daily 
for one-half day at a time, that his neck hurt constantly, 
and that he used a rubber neck collar to sleep every night.  
Range of motion findings were noted as showing moderate 
limitation of motion of the cervical spine in all directions 
with muscle spasms.  X-ray studies of the neck showed minimal 
arthritic changes and partial loss of the lower portion of 
the lordotic curve.  Diagnosis was residual pain secondary to 
old fracture of C-7 with traumatic arthritis without 
neurologic deficit.  Electromyographic studies of the left 
upper extremity and shoulder girdle were normal.

In April 1976, a VA examiner in reviewing X-ray films 
remarked, "there is no true deformity at C-7, the area of 
the old fracture."

In the January 6, 1977 rating decision under appeal, the RO 
increased from 30 percent to 50 percent the Veteran's 
disability rating for his service-connected residuals of 
fracture of the 7th cervical vertebra with narrowing of the 
intervertebral joint spaces between the 5th and 6th cervical 
vertebra and traumatic arthritis, effective March 10, 1976, 
under the provisions of former Diagnostic Code 5285.  

As the appellant correctly points out, until January 1977 the 
Veteran had been rated 30 percent under former Diagnostic 
Code 5290 for limitation of motion of the cervical spine.  
However, that was the maximum rating available under former 
Diagnostic Code 5290.  As noted above, former Diagnostic Code 
5285 assigned a 60 percent rating if there was no cord 
involvement and abnormal mobility required use of a jury mast 
neck brace.  As of the time of the January 6, 1977 rating 
action, there was no evidence in the claims file that the 
Veteran had cord involvement, abnormal mobility and needed 
and wore a jury mast neck brace.  There was evidence 
submitted that the Veteran wore a neck brace and neck 
collars, but that evidence alone did not entitle the Veteran 
to a 60 percent rating.  Further, the RO found that the 
Veteran's main problem in January 1977 was degenerative 
osteoarthritis in the cervical spine.  Under the facts noted 
above, VA could have assigned a 40 percent rating for severe 
intervertebral disc syndrome, under former Diagnostic Code 
5293, and then added an additional 10 percent for 
demonstrable deformity of the vertebral body, as permitted by 
other language in former Diagnostic Code 5285.

In order for a 60 percent rating to have been assigned under 
Diagnostic Code 5393, the evidence would have required 
pronounced impairment; that is, persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  In the present case, there was 
no neuropathy.  The December 1975 EMG (electromyography) 
study was normal.  An EMG is used clinically for the 
diagnosis of neurological and neuromuscular problems.  Even 
his private physician in June 1976 noted that there was 
nothing on the EMG to suggest an abnormality.  While the 
Veteran did experience pain and muscle spasm in the neck, the 
neurological criteria necessary to consideration of a 60 
percent rating were absent.  The rating board correctly 
assigned the 40 percent rating, and, resolving doubt in the 
Veteran's favor, added a 10 percent rating under Diagnostic 
Code 5285, despite the finding that there was no "true" 
deformity at the fracture area.

Appellant's CUE claim amounts to a complaint that VA failed 
to follow the regulations and cannot constitute a valid claim 
of clear and unmistakable error.  Inasmuch as the appellant 
has failed to establish, without debate, that the correct 
facts, as they were then known, were not before the RO; that 
the RO ignored or incorrectly applied the applicable 
statutory and regulatory provisions existing at the time; or 
that, but for any such alleged error, the outcome of the 
decision would have been different, there was no CUE in the 
RO's January 6, 1977, rating decision.  See 38 C.F.R. § 
3.105(a); Fugo, 6 Vet. App. at 43-44; Russell, 3 Vet. App. at 
331-314.

	(CONTINUED ON NEXT PAGE)





ORDER

Clear and unmistakable error having not been committed in the 
January 6, 1977, rating decision awarding a 50 percent rating 
for residuals of fracture, 7th cervical vertebra with 
narrowing of the internal joint space between the 5th and 6th 
cervical vertebra with traumatic arthritis, the appeal for 
accrued benefits purposes is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


